661 So. 2d 40 (1995)
David WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 93-02662.
District Court of Appeal of Florida, Second District.
April 19, 1995.
Scott L. Robbins, Tampa, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Robert J. Krauss, Sr. Asst. Atty. Gen., Tampa, for appellee.
CAMPBELL, Acting Chief Judge.
We dismiss this appeal for lack of jurisdiction. Appellant, David White, entered a plea of nolo contendere to the charge of DUI, attempting to reserve his right to appeal the denial of his motion to suppress the results of a breathalyzer test. However, the parties did not stipulate that that issue was dispositive nor did the trial judge make such an express finding. The issue was therefore not preserved for appellate review, and we have no jurisdiction. Brown v. State, 376 So. 2d 382 (Fla. 1979); Roob v. State, 572 So. 2d 1022 (Fla. 3d DCA 1991).
Accordingly, the appeal is dismissed.
PARKER and LAZZARA, JJ., concur.